Barnes, J.
The respondent was tried at the September Term of the Superior Court, 1936, for larceny of a Chevrolet automobile.
After conclusion of evidence for the State, respondent moved for a directed verdict of not guilty; motion was overruled and exceptions were taken.
No evidence was offered by respondent; a verdict of “guilty” was returned; motion for new trial was made and overruled, and appeal taken.
The respondent was indicted with Stanley Korbut, Edward Shaboski and Linwood Saba.
The record shows that the Chevrolet was stolen on Fountain Street in Bangor, at some time before half-past three on the morning of Saturday, October 26,1935, and that it was next seen at the garage of Felix Martin, five miles north of Caribou Village, some two hundred miles from Bangor, before half-past eight o’clock on the same morning.
Mr. Martin testified that Saba, known to him, drove to his garage, accompanied by the respondent, to purchase gasoline and oil for the car in which they were riding, and that the respondent paid for the same.
After the purchase, as Mr. Martin told of the event, Saba said, “‘I got two cars.’ He says, ‘two fellows with me,’ he says: ‘can those two fellows go in your garage and have a sleep ?’ I says, ‘I am working in the garage and there is lot of noise.’ He says, ‘Those two fellows are tired, they would like to have a chance to go to sleep.’ He says, ‘What about those sheds in the back?’ I says, ‘They can drive there if they want,’ so he says, ‘all right.’ I looked and I saw two cars (the stolen Chevrolet and a Pontiac).”
*189After “two or three minutes” the car containing Saba and the respondent was driven away.
Later that morning, officers came, arrested Korbut and Shaboski, and took the cars they had driven. Both these cars had been stolen in Bangor.
Mr. Sanford Martin, also of Caribou, a truckman, testified that he knew Saba and Baron; that at about one o’clock p. m., of the day when the arrests were made, he was in Caribou Village at Bean’s garage, adjacent to the Vaughn House yard, when Saba drove to the hotel. They had some conversation, and while they were talking Baron came from the hotel, joined Saba, and they drove away “toward Bangor.”
He said he knew both Saba and Baron.
The above is all that we find in the record which tends to prove guilt on the part of the respondent.
The circumstance that Baron was riding with Saba while the latter was guiding the stolen car toward the Canadian boundary, and that he paid for fuel for the car in which he was riding, has some weight, but, standing alone it is not sufficient to prove the guilt of respondent beyond a reasonable doubt, and we can find in the record nothing to support or add weight to this evidence.
Such being the facts, the appeal must be sustained and the exceptions need not be considered.

Appeal sustained.